Citation Nr: 0506152	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
ratings decisions from September 1969, and June 1974, which 
denied service connection for a back condition.  

2.  Whether there was CUE in ratings decisions from September 
1988, and May 1993, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for a low back condition.

3.  Whether there was CUE in an October 1994 rating decision 
which granted service connection for lumbosacral strain 
(implementing a June 1994 Board of Veterans' Appeals 
decision), and assigned a 10 percent rating.  

4.  Entitlement to an earlier effective date than April 11, 
2000, for a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to July 
1964.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted the veteran a TDIU effective April 
11, 2000.  The appeal also arises from an August 2003 rating 
decision which determined that there was not CUE in the VA 
rating decisions prior to October 1994.



FINDINGS OF FACT

1.  The rating decisions of September 1969 and June 1974 
which denied service connection for a back condition and a 
back strain, applied existing statutes and regulations and 
were supported by evidence then of record; they did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decisions.

2.  The decision and notification letter of September 1988 by 
the RO, which informed the veteran that the evidence he 
submitted was not material in establishing his claim, applied 
existing statutes and regulations, was supported by evidence 
then of record; did not involve undebatable error which, had 
it not been made, would have manifestly changed the outcome 
of the decision.

3.  A May 1993 RO decision determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for a back condition.  Such 
May 1993 RO decision was subsumed by a June 1994 Board 
decision which granted service connection for a back 
condition.  

4.  The RO granted service connection for lumbosacral strain 
in an October 1994 rating decision (implementing a June 1994 
Board decision) and assigned a 10 percent rating, effective 
December 16, 1992.  

5.  The October 1994 rating decision was subsumed by the 
August 2000 Board decision that granted an increased rating 
for the veteran's low back disability to 20 percent, 
effective December 16, 1992.  

6.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to April 11, 2000, the effective date assigned 
for the service-connected lumbosacral strain.

7.  There is no evidence on file showing that that the  
veteran's service-connected disabilities, consisting of 
lumbosacral strain and duodenal ulcer, combined to preclude  
employment prior to April 11, 2000.  

CONCLUSIONS OF LAW

1.  The September 1969 and June 1974 rating decisions that 
denied service connection for a back condition were not 
clearly and unmistakably erroneous. 38 U.S.C.A. §  7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2004).

2.  The September 1988 decision by the RO that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for a low back 
condition was not clearly and unmistakably erroneous. 
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2004).

3.  The May 1993 RO decision, which determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for a low back 
condition, having been subsumed by a subsequent Board 
decision, is not subject to revision on the basis of CUE. 38 
U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. §§ 3.105, 
20.1104 (2004).

4.  The October 1994 RO decision, which assigned a 10 percent 
rating for lumbosacral strain, having been subsumed by a 
subsequent Board decision, is not subject to revision on the 
basis of CUE. 38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 
C.F.R. §§ 3.105, 20.1104 (2004).

5.  The legal criteria have not been met for an effective 
date prior to April 11, 2000, for TDIU.  38 U.S.C.A. § 5110 
(West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
October 1960 for lumbosacral strain.  It was described as 
mild in November 1960.  At separation in June 1964, the 
veteran's spine was described as normal.  

Service personnel records show that the veteran was diagnosed 
with lumbosacral strain in November 1960.  The administrative 
remark noted the veteran's statement that he sustained the 
injury while tumbling on a trampoline.  

In the veteran's April 1969 claim, he stated that he incurred 
a back injury to his lower spine in 1961 at the Naval Base 
Hospital in Memphis, and that he injured his spine in 
Jacksonville in 1961.  When he was asked to list civilian 
physicians who had treated him since leaving service, the 
veteran did not list any physicians.  

At a July 1969 VA examination, the veteran stated that he was 
not under medical care at the present.  The examiner noted 
that the veteran was not hospitalized for backache in 1961, 
but was hospitalized 1 week following an injury on a 
trampoline in 1960.  An x-ray showed that there was no 
intrinsic bone pathology.  Neurological examination showed 
that there was no neuropathology.  Under diagnosis, the 
examiner wrote "history of recurrent low backaches with no 
objective clinical or x-ray findings."

In a September 1969 rating decision, the RO denied the 
veteran's claim of service connection for a back condition.  
It noted that the VA examination did not show objective 
clinical or x-ray findings relative to the back.  

In a December 1973 claim, the veteran stated that he had 
intermittent low back pain aggravated by weight bearing and 
motion radiating into both hips without neurologic findings 
from 1960.  He stated that he had been treated by Dr. D.W. at 
the Allenmore Medical Center in Washington from 1970 to the 
present.  

At a February 1974 VA examination, the veteran was diagnosed 
with back strain, etiology undetermined.  It was noted that 
the veteran was treated at a VA outpatient clinic in New York 
for back trouble.  It was noted that the veteran was treated 
by Dr. D.W. in Tacoma for stomach pain beginning in November 
1973.  The veteran wrote that he had treatment from an 
osteopath while on vacation in Wisconsin approximately 3 
years ago.  He stated that the name of the doctor was 
unknown.  He wrote that his present doctor had constantly 
kept check on his back and stomach condition.  

In March 1974, the veteran submitted treatment records from 
Orthopedic Services from February and April 1961.  The 
veteran described being in an accident in February 1961.  He 
described constant pain in the lower portion of his back 
which did not radiate.  He described injuring his back on a 
trampoline 3-4 months earlier.  The examiner opined that the 
veteran sustained a sprain of the lumbodorsal spine, and that 
the veteran's prognosis was good.  An x-ray from February 
1961 showed a defect in the pars interarticularis on the left 
side, indicating to the examiner a spondylolysis as there was 
no forward slipping of L5 on S1.  

In a June 1974 rating decision, the RO denied the veteran's 
claim of service connection for a back strain.  The RO stated 
that it would be highly speculative to say that a back 
condition had its' inception in service.  

The veteran filed a claim for service connection for a lower 
back injury in May 1988.  When he was asked where he was 
treated for his lower back in service, he stated that he was 
treated in December 1960 and February 1961.  

The veteran submitted copies of service personnel records.  A 
November 1960 record shows that the veteran was injured in 
October 1960 for a lumbosacral strain.  

Dr. S.L. submitted copies of treatment records from 1986 and 
1987.  They show that the veteran injured his back in 
September 1986 lifting a manhole cover.  An x-ray from 
October 1986 showed degenerative disk disease at L4-5 and L5-
S1.  

In August 1988, Dr. D.C. submitted copies of his treatment 
records from 1987 and 1988.  A January 1987 report shows that 
the veteran injured his back doing heavy lifting in September 
1986.  It noted that the veteran had a history of back 
trouble, with multiple injuries starting at the age of 18.  

In a September 1988 letter, the RO informed the veteran that 
the evidence he submitted was not material in establishing 
his claim.  The letter informed him that the best type of 
evidence would be medical in nature tending to show that the 
veteran's back condition was incurred in or aggravated by 
service.  

In an October 1988 letter, an attorney wrote that he was 
representing the veteran regarding his claim.  He referred to 
the September 1988 letter and requested a copy of the 
veteran's entire file.  

The veteran submitted duplicate service medical records with 
his December 1992 claim of service connection for a back 
injury.  

He submitted an August 1991 letter from Dr. R. W. who wrote 
that the veteran was employable, but that his overall 
physical function was substantially reduced by his industrial 
injuries of September 1986 and November 1989.  

In a November 1992 statement, the veteran provided details of 
how he injured his back in service.  He stated that the 
injury to his back was further aggravated by heavy lifting, 
and that he was out of work for approximately 3 years.  He 
stated that he finally returned to work, and 4 months later, 
severely aggravated his back again.  

Dr. T.B. wrote a letter dated December 1992.  He wrote that 
the veteran gave a history of a crushed disc from an apparent 
old injury.  The examiner stated that the veteran was going 
to have a security job which required a great deal of walking 
and stair climbing, but the examiner did not think that the 
veteran would be able to qualify for the security job.  

In a January 1993 rating decision, the RO declined to reopen 
the veteran's claim of service connection for a back 
disability.  It labeled the evidence the veteran had 
submitted as cumulative and repetitive.  

The veteran submitted private treatment records from July 
1989, December 1992, and January 1993.  

In a May 1993 rating decision, the RO declined to reopen the 
veteran's claim, noting that the medical records were 
submitted too many years after service.  

The veteran testified at a hearing before a member of the 
Board in November 1993.  He testified that several pages were 
missing from his service medical records.  He testified that 
he did not report a low back problem at the time of his 
separation examination because he was in a hurry to get out 
of the military, and that he began seeking treatment from 
chiropractors and osteopaths in 1966 for continuous low back 
pain.  

Dr. J. D. submitted a letter dated May 1994.  He indicated 
that the veteran underwent an MRI, and had degenerative 
changes noted at the L4-5 level with some bulging of the disc 
and loss of signal at L3-4, L4-5, and L5-S1.  

The veteran underwent a VA examination in July 1994.  He 
stated that he received Industrial and Labor Compensation in 
1989, but since then had been working in his own business as 
a carpenter, but had developed more back pain and had stopped 
working, and had reapplied for industrial compensation.  

In a June 1994 decision, the Board granted service connection 
for a lumbosacral strain.  

In an October 1994 decision, the RO implemented the Board's 
June 1994 decision granting service connection, and also 
assigned a 10 percent rating, effective December 16, 1992.  
The RO determined that there was no evidence of moderate 
limitation of motion and/or muscle spasm on extreme forward 
bending with loss of lateral spine motion to warrant a 20 
percent rating.  The veteran appealed the effective date and 
ratings assigned for his disability.  

In the veteran's March 1995 substantive appeal, he stated 
that in 1991 he had to quit his business as a licensed 
contractor

In a February 1997 decision, the Board denied the veteran's 
claim for an effective date earlier than December 16, 1992, 
for a back disorder, and remanded the claim of an increased 
evaluation from 10 percent for lumbosacral strain.  

In March 1997, the veteran submitted treatment records from 
Dr. J.U., Dr. J.G., Dr. J.D, Dr. B. 

At a July 1997 VA examination, the veteran stated that he had 
been unable to work since 1992 because of chronic constant 
low back pain.  He stated that his back hurt all the time and 
that there was some tendency for radiation to his left hip 
area and down the posterior aspect of his right leg.  He 
stated that this was aggravated by prolonged sitting, 
standing, by lifting, and by bending, and that for that 
reason, the veteran had been unable to work.  

In a July 1997 statement, the veteran asserted that because 
of constant pain in his back he was unemployable, and had 
been that way since 1991.  

In a letter received on March 24, 2000, the veteran stated 
that he was unemployable.  

At the veteran's April 11, 2000, VA examination, the examiner 
commented that the veteran had moderate to severe 
degenerative disc disease and degenerative facet disease at 
L4-5 and L5-S1.  The veteran stated that following service, 
he injured his back while working as a carpenter in 1976 and 
that the Labor and Industry claim was settled.  He stated 
that in 1986, he was working at Holiday Inn, and injured his 
back again.  He stated that a Labor and Industry claim was 
eventually closes.  He stated that in 1989, he had another 
Labor and Industry-related low back injury while working in 
property management work and maintenance.  He stated that in 
1995, he was involved in a motor vehicle accident at Federal 
Way, injuring his back, and that the lawsuit was settled.  

In a June 2000 rating decision, the RO increased the 
veteran's low back disability to 20 percent effective July 8, 
1997, and 40 percent  April 11, 2000.  

In an August 2000 decision, the Board increased the veteran's 
low back disability to 20 percent for the period from 
December 16, 1992, to July 7, 1997.

The veteran filed a claim for a TDIU that was received on 
November 3, 2000.  The application was signed on October 27, 
2000.  

In a July 2002 rating decision, the RO granted the veteran a 
TDIU effective April 11, 2000.  The date assigned was based 
on the date that the veteran was rated as 60 percent 
disabling for his lumbosacral strain with degenerative disc 
disease and degenerative joint disease, and became eligible 
for consideration of a TDIU on a schedular basis.  The 
veteran's low back disability was increased based on 
radicular symptoms at the April 2000 VA examination.  

In the veteran's January 2003 notice of disagreement, he 
asserted that he was last able to work in 1991, which was 
verified by his Social Security record.  He asserted that VA 
had wrongfully denied his claim of service connection for a 
back disability for 25 years.  

In the March 2003 substantive appeal, the veteran wanted to 
be paid for his back condition back to his original date of 
filing in 1969.  He wrote that he had at least 5 back 
injuries during service which were treated by Navy doctors.  

In a September 2003 statement, the veteran asserted that he 
underwent treatment for his back until the time of his 
discharge in 1964.  

In the veteran's January 2004 statement, he described being 
treated for two back injuries in 1962 aboard the USS 
Saratoga.  He also described being treated in Florida in 1962 
and 1963 for back problems.  He wrote that VA's statement 
that there was no treatment between 1961 and 1969 was a clear 
error not based on the record.  He asserted that he did not 
have any job-related injuries until 1976.  He questioned the 
competence of the VA doctors who evaluated him from 1969 to 
1993 who stated that he did not have treatment from 1961 to 
1969 when his medical file clearly showed differently.  He 
asserted that the 1969 and 1974 decisions should be reversed 
as there were clear and unmistakable errors.  

At the veteran's October 2004 hearing, he testified that he 
initially hurt his back in service in early 1961.  He could 
not recall what happened at his 1969 VA examination.  He 
stated that he did not disagree with the 1969 decision at the 
time, but just accepted the result.  He testified that he did 
not have any post-service injuries to his back until 1976.  
He stated that he went to see chiropractors when he got out 
of service in 1964.  He described a statement from Dr. D.W. 
from December 1973 who stated that the veteran's low back 
pain had continued from service.  He indicated that the 
statement was in the records.  He testified that the 1994 
decision was in error because his disability was more 
disabling than 10 percent (page 17).  He testified that he 
stopped working in 1991 (page 22).  


Analysis

Laws and regulations regarding CUE

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West 2001)); 38 C.F.R. § 3.159), are not 
applicable to claims of CUE.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

The appellant claims that the RO's September 1969 and June 
1974 decisions denying service connection for a back 
condition, and the RO's August 1988 and May 1993 decisions 
which determined that the veteran had not submitted new and 
material evidence in order to reopen the claims should be 
overturned on the basis that it was clearly and unmistakably 
erroneous.  Under applicable criteria, previous 
determinations which are final and binding, including 
decisions as to degree of disability, will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 C.F.R.§ 3.105(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.




  Whether there was CUE in ratings decisions from September 
1969 and June 1974, which denied service connection for a 
back condition

At the time of the September 1969 and June 1974 rating 
decisions, governing laws and regulations regarding service 
connection provided that:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C. § 331 (1964, 1970); 38 C.F.R. § 3.303 (1969, 1973).  

The Board notes that the regulatory  provisions extant in 
1969 and 1974, with respect to establishing service 
connection for a particular disability, were essentially the 
same as they are today.  That is to say that, in order to 
establish service connection for a particular disability, 
there must be evidence that establishes that such disability 
is traceable to disease or injury that began in or  was 
aggravated by service.  38 C.F.R. § 3.303 (2004); 38  C.F.R. 
§ 3.303 (1969 & 1973).  

The veteran's claim was denied in September 1969 because the 
veteran did not have any objective clinical or x-ray findings 
relative to the back.  Regarding the veteran's specific 
contention in his January 2004 statement that VA had stated 
there was no treatment between 1961 and 1969, the RO did not 
make such a statement in September 1969.  The RO denied the 
veteran's claim because there were no current findings made 
regarding the veteran's back.  

The veteran's claim was denied in June 1974 because there was 
no medical nexus between the February 1974 diagnosis of 
"back strain" and the findings in service from 1960 and 
1961.  Regarding the veteran's specific contention that VA 
had stated there was no treatment between 1961 and 1969 (made 
by the veteran in January 2004), the RO did not make such a 
statement in June 1974.  Also, the fact that the claim was 
granted in June 1994 is not indicative that the claim should 
have been granted in June 1974.  For one thing, there was a 
physician on the Board panel in June 1994 who was qualified 
to provide a medical nexus between the veteran's current 
disability and his back injuries in service.  There simply 
was not competent medical evidence of such a nexus at the 
time of the June 1974 decision.  The fact that the RO did not 
obtain such a medical nexus cannot constitute CUE.  Any 
allegations that VA examinations provided to the veteran were 
inadequate or incomplete are insufficient to satisfy the 
criteria for a valid CUE claim.  Any deficiencies in 
examinations leave only an incomplete record, rather than an 
incorrect one, and are thus not CUE.  See Caffrey v. Brown, 6 
Vet.App. 377, 383-384 (1994).  To the extent prior case law 
provided otherwise, that case law has since been overturned.  
See Cook v. Principi, 318 F. 3d (Fed. Cir. 2002) (overturning 
the concept in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
to the extent that "grave procedural error" vitiates the 
finality of a decision).  

Regarding the veteran's specific contention that Dr. D.W. 
stated in December 1973 that the low back pain had continued 
from service (noted on page 15 of the October 2004 hearing 
transcript) no such record from Dr. D.W. is of record.  
Although the veteran claimed that Dr. D.W. stated in December 
1973 that the low back pain had continued from service, no 
such record from Dr. D.W. was of record at the time of the 
June 1974 rating decision.  The veteran indicated in his 
December 1973 claim that he had been treated by Dr. D.W. from 
1970 to the present, but there are no treatment records from 
Dr. D.W. in the claims file.  Although it could be argued 
that VA should have sought the treatment records from Dr. 
D.W., the record does not show that the veteran supplied the 
necessary information so that the RO could obtain such 
records.  

Also, the Court of Appeals for the Federal Circuit, and the 
Court of Appeals for Veterans Claims have both held that a 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  See Cook, supra; Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) ("VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.")

In conclusion, the September 1969 and June 1974 decisions did 
not contain any error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Therefore, the veteran's claim that there was CUE in the 
September 1969 and June 1974 decisions must be denied.  


Whether there was CUE in a RO decision from September 1988, 
which determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for a low back condition.

It is initially noted that the September 1988 decision by the 
RO not to reopen the veteran's claim is a final decision.  
38 U.S.C.A. § 7105.  The veteran did not file a notice of 
disagreement within one year of the date that he was informed 
of the RO's decision.  Although a private attorney wrote a 
letter in October 1988, requesting a copy of the veteran's 
file, the attorney did not indicate that he was disagreeing 
with the veteran's claim.  Accordingly, it is determined that 
the September 1988 decision became final.  

At the time of the August 1988 rating decision, the principle 
that a final decision could not be reopened unless new and 
material evidence is presented was in force.  The laws and 
regulations in place at the time did not specifically define 
what constituted "new and material evidence."  38 C.F.R.  § 
3.156 (1988).  The regulation discusses when service 
department records are to be considered "new and material 
evidence," but does not give much more guidance.  

In the September 1988 rating decision, the RO reviewed the 
newly-received medical evidence and concluded that the new 
evidence was not relevant to the issue of service connection.  
Because the new evidence was not relevant, the RO held that 
it was not new and material sufficient to reopen the 
previously-denied claims.  It specifically reviewed the 
medical records submitted by the veteran and informed him 
that he should submit medical evidence tending to show that 
his back condition was incurred in service.  

Upon review of the September 1988 decision, the Board holds 
that it did not involve clear and unmistakable error.  The 
rating decision reflects that the newly-submitted evidence 
was for newness and materiality as required by the laws and 
regulations in effect at the time.  No specific error in this 
process has been identified by the veteran, and none is 
apparent upon review.  The veteran's conviction that errors 
must have been made because his claim should  have been 
granted can only be viewed as a disagreement with how the RO 
weighed and evaluated the evidence, rather than the sort of 
rare error which would constitute CUE. 

Regarding the veteran's specific contention that VA had 
stated there was no treatment between 1961 and 1969 (made by 
the veteran in a January 2004 statement), the RO did not make 
such a statement in the September 1988 decision and 
notification letter.  Instead, the notification letter 
prompted the veteran to submit evidence showing that his back 
condition was incurred in service.  

Regarding the veteran's specific contention that Dr. D.W. 
stated in December 1973 that the low back pain had continued 
from service (noted on page 15 of the October 2004 hearing 
transcript) as noted above, no such record from Dr. D.W. is 
of record.  Specifically regarding the September 1988 
decision, the evidence does not show that the veteran 
submitted such a report in an attempt to reopen his claim.  


Whether there was CUE in a rating decision from May 1993, 
which determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for a low back condition.

Regarding the claim that the May 1993 decision contained CUE, 
the decision was subsumed by the subsequent June 1994 Board 
decision which granted service connection for a lumbosacral 
strain.  Consequently, the May 1993 decision is not 
independently subject to review based on alleged CUE. 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1104; Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998).  It is further noted that the June 1994 
decision granted the benefit that the veteran was seeking at 
the time that he filed to reopen his claim on December 16, 
1992.  For these reasons, the claim that there was CUE in the 
May 1993 RO decision must be denied.

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  In this case, the law, and not the 
evidence, is dispositive with regard to the veteran's claim 
that the rating decision from May 1993 was clearly and 
unmistakably erroneous.  Accordingly, the veteran's claim 
must be dismissed.  

As a matter of law, the May 1993 rating decision, which 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for a low back condition, can not be challenged on 
the basis of CUE.  See 38 U.S.C.A. § 7104 (West 2002); 
VAOGCPREC 14-95 (1995); Chisem v. Gober, 10 Vet.App. 526 
(1997).


  Whether there was CUE in an October 1994 rating decision 
which granted service connection for lumbosacral strain 
(implementing a June 1994 Board decision), and assigned a 10 
percent rating.

The outcome of the October 1994 rating decision was also 
changed by a later Board decision.  Specifically, the veteran 
appealed the October 1994 rating decision, and in an August 
2000 decision, the Board increased the veteran's low back 
disability to 20 percent for the period from December 16, 
1992, to July 7, 1997.  This in effect changed the outcome of 
the October 1994 rating decision, which had only assigned a 
10 percent rating for lumbosacral strain beginning December 
16, 1992.  

As the outcome of the October 1994 decision has been changed, 
it is not independently subject to review based on alleged 
CUE. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104; Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998).  

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  In this case, the law, and not the 
evidence, is dispositive with regard to the veteran's claim 
that the rating decision from October 1994, was clearly and 
unmistakably erroneous.  Accordingly, the veteran's claim 
must be dismissed.  

As a matter of law, the October 1994 rating decision, which 
assigned a 10 percent rating for lumbosacral strain, can not 
be challenged on the basis of CUE.  See 38 U.S.C.A. § 7104 
(West 2002); VAOGCPREC 14-95 (1995); Chisem v. Gober, 10 
Vet.App. 526 (1997).


  Entitlement to an earlier effective date than April 11, 
2000, for a total disability rating based on individual 
unemployability (TDIU).

In July 2002, the RO granted the veteran a TDIU, effective 
April 11, 2000.  The veteran claims that he is entitled to an 
effective date earlier than April 11, 2000, for such grant.

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the February 2003 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The Court has determined that a TDIU award is an award of  
increased disability compensation for purposes of assigning  
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The assignment of effective dates for increased  
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that: (a)  
Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for  
increase, of compensation, dependency and indemnity  
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor; (b)(2).  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110.

The regulation provides that the effective date of an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred if a claim is received within one 
year of such date.  Otherwise, the effective date is the date 
of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(2004); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

A total disability rating based on individual unemployability 
due to a service-connected disability may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2004).  If the schedular rating 
is less than 100 percent, the issue of unemployability must 
be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2004).  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

The RO's July 2002 assignation of April 11, 2000, as the 
effective date for a TDIU was predicated on the fact that in 
the same rating decision, it also granted a 60 percent rating 
for the veteran's low back disability.  Although the 
veteran's official TDIU claim was not filed until November 3, 
2000, the April 11, 2000, VA examination related the 
veteran's unemployability to his service-connected low back 
disability.  Thus, it was "factually ascertainable" that 
the veteran was unable to obtain and maintain any form of 
gainful employment because of his low back disability at the 
time of the VA examination, which was within the one-year 
time period prior to his application.  However, an effective 
date earlier than April 11, 2000, for a TDIU is legally 
precluded, as the veteran only had a 20 percent rating for 
his low back disability prior to that date.  

Even if it is conceded that the veteran had raised a claim 
for a TDIU on an extraschedular basis earlier than April 11, 
2000 (for example, in a July 1997 statement, the veteran 
asserted  that he was unemployable because of constant pain 
in his back), there is no medical basis to grant the claim.  
The first medical opinion that definitively relates the 
veteran's unemployability to his low back disability is the 
April 11, 2000, VA examination.  Hence, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for a TDIU.  



ORDER

The rating decisions of September 1969 and June 1974, which 
denied service connection for a back condition were not CUE.

The rating decision of  September 1988, which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of service connection for a low back 
condition, was not CUE.

A claim of CUE in a May 1993 RO decision which determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for a low 
back condition is dismissed.
 
The claim that an October 1994 rating decision which granted 
service connection for lumbosacral strain and assigned a 10 
percent rating was CUE is dismissed.

An effective date earlier than April 11, 2000, for a TDIU is 
denied.  





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


